     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 1 of 17 Page ID #:36



      LAW OFFICES OF RONALD A. MARRON
 1    RONALD A. MARRON (SBN 175650)
 2    ron@consumersadvocates.com
      ALEXIS M. WOOD (SBN 270200)
 3    alexis@consumersadvocates.com
 4    KAS L. GALLUCCI (SBN 288709)
      kas@consumersadvocates.com
 5    651 Arroyo Drive
      San Diego, California 92103
 6    Telephone:(619) 696-9006
 7    Facsimile: (619) 564-6665
 8    Attorneys for Plaintiff and the Proposed Classes
 9
10                  UNITED STATES DISTRICT COURT
11         CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
12    CECILIA HERNANDEZ, on behalf of               Case No.: 5:20-CV-00348-FMO-SHK
      herself, and all others similarly situated,
13                                                  CLASS ACTION
14                        Plaintiff,
                                                    FIRST AMENDED COMPLAINT
15          v.                                      FOR DAMAGES AND
16                                                  INJUNCTIVE RELIEF
      SONIC CAPITAL LLC,                            PURSUANT TO THE
17                                                  TELEPHONE CONSUMER
                          Defendant.                PROTECTION ACT, 47 U.S.C. §§
18                                                  227 et seq.
19
                                                    DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28


                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 2 of 17 Page ID #:37




 1                                      INTRODUCTION
 2          Plaintiff Cecilia Hernandez (“Plaintiff”) brings this Class Action Complaint
 3    for damages, injunctive relief, and any other available legal or equitable remedies,
 4    resulting from the illegal actions of Defendant Sonic Capital LLC ( “Sonic” or
 5    “Defendant”), in negligently, and/or willfully contacting Plaintiff through text
 6    messages on Plaintiff’s cellular telephone, in violation of the Telephone Consumer
 7    Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”), thereby invading Plaintiff’s
 8    privacy. Plaintiff alleges as follows upon personal knowledge as to her own acts and
 9    experiences and, as to all other matters, upon information and belief, including
10    investigation conducted by her attorneys.
11                                NATURE OF THE ACTION
12          1.     The TCPA strictly forbids nuisance text messages exactly like those
13    alleged in this Complaint – intrusive text messages to private cellular phone, placed
14    to numbers obtained without the prior express consent of the recipients.
15          2.     Sonic is America’s most successful fast food drive-in restaurant. In a
16    misguided effort to solicit business, Sonic routinely contacts individuals through
17    mass text messaging campaigns with automatic telephone dialing equipment.
18    However, Sonic regularly sends these text messages to cellular telephones, without
19    consent, let alone prior express written consent, in violation of the TCPA.
20          3.     Sonic’s violations caused Plaintiff and members of the Class to
21    experience actual harm, included aggravation, nuisance, and invasion of privacy that
22    necessarily accompanies the receipt of unsolicited and harassing text messages, as
23    well as the violation of their statutory rights.
24          4.     Plaintiff and members of the Class suffered a concrete injury in fact,
25    whether tangible or intangible, that is directly traceable to Defendant’s conduct, and
26    is likely to be redressed by a favorable decision in this action.
27          5.     Moreover, the transmission of an unsolicited text message to a cellular
28    device is distracting and aggravating to the recipient; intrudes upon the recipient’s

                                              1
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 3 of 17 Page ID #:38




 1    seclusion; wastes a quantifiable amount of available data on the recipient’s cellular
 2    device, thereby reducing its data storage capacity; temporarily reduces the available
 3    computing power and application processing speed on the recipient’s device;
 4    diminishes the available battery power which shortens the battery life; and requires
 5    expending a quantifiable amount of energy (electricity) to recoup the battery power
 6    lost as a result of receiving such a message.
 7          6.     Plaintiff seeks an injunction stopping Sonic from sending unsolicited
 8    text messages, as well as an award of statutory damages under the TCPA, together
 9    with costs and reasonable attorneys’ fees.
10                              JURISDICTION AND VENUE
11          7.     This Court has federal question subject matter jurisdiction under 28
12    U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act,
13    47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC,
14    132 S.Ct. 740, 751-53 (2012). Jurisdiction is also proper under 28 U.S.C. §
15    1332(d)(2) because Plaintiff seeks up to $1,500 in damages for each text message in
16    violation of the TCPA, which, when aggregated among a proposed class number in
17    the tens of thousands, exceeds the $5,000,000 threshold for federal court jurisdiction.
18    Further, Plaintiff alleges a national class, which will result in at least one class
19    member belonging to a different state than that of the Defendant, providing
20    jurisdiction under 28 U.S.C. § 1332(d)(2)(A). Therefore, both elements of diversity
21    jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”) are present, and
22    this Court has jurisdiction.
23          8.     The Court has personal jurisdiction over Defendant and venue is proper
24    in this District because Defendant transacts significant amounts of business within
25    this District. Sonic currently has 76 restaurant locations in California, with at least
26    7 restaurants located in Riverside County (Beaumont, Corona, Hemet, Indio,
27    Menifee, Murrieta and Riverside). See https://locations.sonicdrivein.com/ca.html.
28

                                              2
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 4 of 17 Page ID #:39




 1    Moreover, the conduct and events giving rise to the claims, the Plaintiff’s receipt of
 2    numerous text messages from Defendant, occurred in this District.
 3                                           PARTIES
 4             9.    Plaintiff Cecilia Hernandez is, and at all times mentioned was, a
 5    resident of the State of California, County of Riverside. Ms. Hernandez cellular
 6    phone maintains the area code “951” which is an area code for Riverside, California
 7    and its surrounding areas. She is, and at all times mentioned herein, was a “person”
 8    as defined by 47 U.S.C. § 153 (39).
 9             10.   Defendant Sonic Capital LLC is a Delaware corporation with its
10    principal place of business located at 300 Johnny Bench Drive, Suite 400, Oklahoma
11    City, Oklahoma 73104. Sonic Capital LLC is a “person” as defined by 47 U.S.C. §
12    153 (39).
13             11.   Sonic maintains at least 76 restaurant locations in California and at least
14    7 locations in Riverside County.
15     THE TELEPHONE CONSUMERS PROTECTION ACT OF 1991 (“TCPA”)
16                                    47 U.S.C. §§ 227 et seq.
17             12.   In 1991, Congress enacted the Telephone Consumer Protection Act, 47
18    U.S.C. § 227 (TCPA), 1 in response to a growing number of consumer complaints
19    regarding certain telemarketing practices.
20             13.   The TCPA regulates, among other things, the use of automated
21    telephone equipment, or “autodialers.” Specifically, the plain language of section
22    227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless
23    number in the absence of an emergency or the prior express consent of the called
24    party.2
25
      1Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394
26    (1991), codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the
27    Communications Act of 1934, 47 U.S.C. §§ 201 et seq.
28    2   47 U.S.C. § 227(b)(1)(A)(iii).

                                                3
                          Hernandez v. Sonic Capital LLC, 20-CV-00348
                        FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 5 of 17 Page ID #:40




 1          14.     As recognized by the Federal Communication Commission (“FCC”)
 2    and the Courts, a text message is a call under the TCPA. Satterfield v. Simon &
 3    Schuster, Inc., 569 F.3d 946, 955 (9th Cir. 2009).
 4          15.     According to findings by the Federal Communications Commission
 5    (“FCC”), the agency Congress vested with authority to issue regulations
 6    implementing the TCPA, such calls are prohibited because, as Congress found,
 7    automated or prerecorded telephone calls are a greater nuisance and invasion of
 8    privacy than live solicitation calls, and such calls can be costly and inconvenient.
 9    The FCC also recognized that wireless customers are charged for incoming calls
10    whether they pay in advance or after the minutes are used.3
11          16.     One of the most bulk advertising methods employed by companies
12    today involves the use of “Short Message Services” (or “SMS”), which is a system
13    that allows for transmission and receipt of short text messages to and from wireless
14    telephones.
15          17.     SMS text messages are directed to a wireless device through a
16    telephone number assigned to the device.          When an SMS text message is
17    successfully transmitted, the recipient’s wireless phone alerts the recipient that a
18    message has been received.      Because wireless telephones are carried on their
19    owner’s person, SMS text message are received virtually anywhere in the world.
20          18.     Unlike   more     conventional     advertisements,    SMS      message
21    advertisements can actually cost their recipients money because wireless phone users
22    must pay their wireless service providers either for each text message they receive
23    or incur a usage allocation deduction to their text messaging or data plan, regardless
24    of whether the message is authorized.
25
26
27    3In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18
28    FCC Rcd. 14014 (2003) (“2003 TCPA Order”).

                                              4
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 6 of 17 Page ID #:41




 1          19.    Moreover, the transmission of an unsolicited SMS text message to a
 2    cellular device is distracting and aggravating to the recipient; intrudes upon the
 3    recipient’s seclusion; wastes a quantifiable amount of available data on the
 4    recipient’s cellular device, thereby reducing its data storage capacity; temporarily
 5    reduces the available computing power and application processing speed on the
 6    recipient’s device; diminishes the available battery power which shortens the battery
 7    life; and requires expending a quantifiable amount of energy (electricity) to recoup
 8    the battery power lost as a result of receiving such a message.
 9          20.    The TCPA makes it “unlawful for any person within the United States
10    ... (A) to make any call (other than a call made for emergency purposes or made with
11    the prior express consent of the called party) using any automatic telephone dialing
12    system or an artificial or prerecorded voice ... (iii) to any telephone number assigned
13    to a ... cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
14          21.    “A person or entity” can bring a claim to recover the greater of actual
15    damages or $500 for a violation of § 227(b)(1)(A)(iii). Id. § 227(b)(3). A court may
16    award treble damages for a willful or knowing violation. Id.
17          22.    The TCPA defines “automatic telephone dialing systems” (ATDS) as
18    follows: (1) The term ‘automatic telephone dialing system’ means equipment which
19    has the capacity—(A) to store or produce telephone numbers to be called, using a
20    random or sequential number generator; and (B) to dial such numbers. See Pub. L.
21    No. 102-243, § 227, 105 Stat. 2394, 2395.
22          23.    “[T]he statutory definition of ATDS is not limited to devices with the
23    capacity to call numbers produced by a “random or sequential number generator,”
24    but also includes devices with the capacity to dial stored numbers automatically.”
25    Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1052 (9th Cir. 2018).
26          24.    Prior express consent is an affirmative defense on which Defendant
27    bear the burden of proof. The type of consent required depends on the content of
28    the message. If the message contains advertising or is telemarketing, the sender must

                                              5
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 7 of 17 Page ID #:42




 1    have secured, prior to sending the message, the signature of the recipient in a written
 2    agreement that includes several specified disclosures. See 47 C.F.R. § 64.1200(f)(8).
 3            25.   As of October 16, 2013, express written consent is required to make
 4    any such telemarketing calls.4 The express written consent must be signed and be
 5    sufficient to show the consumer received clear and conspicuous disclosure of the
 6    significance of providing consent and must further unambiguously agree to receive
 7    future phone calls.5
 8                               FACTUAL ALLEGATIONS
 9            26.   Sonic is a fast food drive-in restaurant that sends promotional and
10    marketing text messages to consumers in an attempt to solicit business.
11            27.   Unfortunately, in Sonic’s attempt to solicit business text messages are
12    sent to consumers without having the necessary prior express written consent and in
13    violation of the TCPA
14            28.   The TCPA was intended to give individuals control over how and
15    where they receive text messages.        When Sonic sends text message calls to
16    consumers without their consent, they fail to address or respect the limitations
17    imposed by the TCPA. In doing so, it takes control away from the consumers and
18    violates both the spirit and the letter of the TCPA.
19            29.   On or around December 2017, Plaintiff began receiving unsolicited
20    promotional text messages from Sonic from the SMS code 876-642 to her wireless
21    phone ending in the number 4347, for which Plaintiff provided no consent to call, in
22    an attempt to solicit her business.
23            30.   Plaintiff’s wireless phone which the text messages were sent has a
24    Riverside based area code, thus Defendant knew or should have known when it sent
25
26    4In Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 FCC
27    Rcd. 1830, 1837 ¶ 18, 1839 ¶ 20, 1858 ¶ 71 (2012) (“2012 FCC Order”).
28    5   2012 FCC Order at 1844 ¶ 13.

                                              6
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 8 of 17 Page ID #:43




 1    the promotional text messages to Plaintiff that Plaintiff would likely receive those
 2    text messages in Riverside County, California. See Fishman v. Subway Franchisee
 3    Advert. Fund Tr., Ltd., No. 219CV02444ODWASX, 2019 WL 6135030, at *6 (C.D.
 4    Cal. Nov. 19, 2019) (“In determining whether phone calls or text messages are
 5    sufficient contacts with the forum state, district courts have focused on whether the
 6    defendant knew or should have known that its calls or text messages were sent into
 7    [the forum state]”); see also Heidorn v. BDD Marketing & Mgmt. Co.,No. C–13–
 8    00229 JCS, 2013 WL 6571629 (N.D. Cal. Aug. 19, 2013) (exercising
 9    personal jurisdiction over out-of-state defendant who contacted plaintiff's California
10    cell phone in violation of the TCPA); Baker v. Carribean Cruise Line, Inc., No. CV
11    13–8246–PCT–PGR, 2014 WL 880634 (D. Ariz. Mar. 6, 2014) (“[The] complaint
12    in this case is sufficient to establish specific jurisdiction, based on the allegation that
13    Defendant made calls to Plaintiff's Arizona [cell phone] number and the fact that
14    those calls are the basis for Plaintiff's claims.”); Branham v. ISI Alarms, Inc., No.
15    12–CV–1012 (ARR)(MDG), 2013 WL 4710588 (E.D.N.Y. Aug. 30, 2013)(“[S]ince
16    the TCPA is essentially a strict liability statute ... defendants reasonably should have
17    anticipated that the use of [an automated] system to call a New York cell-
18    phone number could subject them to being held into court in New York.”); Hudak
19    v. Berkeley Group, Inc., No. 3:13–cv–00089–WWE, 2014 WL 354676 (D. Conn.
20    Jan. 23, 2014) (finding “purposeful availment” prong satisfied where defendants
21    allegedly caused calls to be made to plaintiffs cell phone in violation of the TCPA).
22           31.    Defendant utilized the SMS Code 876-642 to send promotional text
23    messages to Plaintiff. This number is owned or leased by Sonic.
24           32.    The unsolicited text messages Sonic sent to Plaintiff on her mobile
25    telephone were solicitations for purchases of food and drink items and on some
26    occasions included coupons or promotional one day only sales.
27           33.    On December 1, 2017 at 8:05 a.m., while in Riverside County, Plaintiff
28    received the following unsolicited text message from Sonic:

                                              7
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
     Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 9 of 17 Page ID #:44




 1                 The SONIC Double Feature: single-patty Cheeseburger & Sm Shake
 2                 for $3.99! Lmt time @ part’ drive-ins. + Tax / addons. More: [link]
 3                 HELP/STOP: 8447887525.
 4          34.    Plaintiff also received similar unsolicited text messages from Sonic on
 5    December 6, 2017, December 8, 2017, December 10, 2017, December 14, 2017,
 6    December 20, 2017 and December 27, 2017, also while in Riverside County.
 7          35.    On January 3, 2018 at 8:02 a.m., while in Riverside County, Plaintiff
 8    received the following unsolicited text message from Sonic:
 9                 Get fizzy with it! Snag a Large SONIC Fruit Fizz for $0.99! Valid 1/3
10                 only @ @ part’ drive-ins. HELP/STOP: 8447887525
11          36.    Plaintiff continued to receive approximately three to nine unsolicited
12    text messages per month from December 2017 through the present.
13          37.    One of the more recent unsolicited text messages received by Plaintiff
14    in Riverside County was on February 6, 2020, which stated:
15                 Today @ Sonic ½ price 3 or 5 pc Crispy Tenders! Must mention @
16                 part’ drive-ins or use promo code CRISPY in app! Valid 2/6 +
17                 tax/addon HELP/STOP call 8447887525.
18          38.    Plaintiff has never provided Defendant with her phone number or
19    consented to text messages from Defendant on her mobile telephone.
20          39.    Sonic places these unsolicited text messages using equipment that has
21    the capacity to store or produce telephone numbers, and to dial such numbers,
22    without any need for human intervention.
23          40.    These unsolicited and promotional text messages placed to Plaintiff’s
24    mobile telephone were placed via an “automatic telephone dialing system,”
25    (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the capacity to produce
26    or store numbers randomly or sequentially, and to place telephone calls and/or text
27    message calls to Plaintiff’s cellular telephone by dialing such numbers.
28

                                             8
                       Hernandez v. Sonic Capital LLC, 20-CV-00348
                     FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 10 of 17 Page ID #:45




 1         41.    The existence of an ATDS is further evidenced by the fact that the text
 2   messages received by Plaintiff were generic as to the intended recipient, i.e., the text
 3   messages do not address Plaintiff individually or in any fashion. Such generic and
 4   impersonal messages indicate that these text messages were sent to numerous
 5   cellular telephones in a bulk, automated fashion.
 6         42.    The unsolicited and promotional text messages placed to Plaintiff’s
 7   mobile telephone also featured a prerecorded voice as the text messages were pre-
 8   populated with uniform text.
 9         43.    The Riverside County telephone number that Defendant, or its agents,
10   texted was assigned to a cellular telephone service for which Plaintiff incurred a
11   charge for incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
12         44.    These text messages constitute calls that were not for emergency
13   purposes as defined by 47 U.S.C. § 227(b)(1)(A)(i).
14         45.    Plaintiff did not provide Defendant or its agents prior express consent
15   to receive unsolicited phone calls or unsolicited text messages pursuant to 47 U.S.C.
16   § 227 (b)(1)(A).
17         46.    These text messages by Defendant or its agents therefore violated 47
18   U.S.C. § 227(b)(1).
19                             CLASS ACTION ALLEGATIONS
20         47.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
21   23(b)(2) and 23(b)(3) on behalf of herself and on behalf of and all others similarly
22   situated (“the Class”).
23         Plaintiff represents, and is a member of the Class, consisting of all persons
24         within the United States who received any unsolicited, promotional text
25         message from Defendant or its agents on their cellular telephones through the
26         use of any automatic telephone dialing system as set forth in 47 U.S.C. §
27         227(b)(1)(A)(3) or featuring prerecorded voice messages, which text
28         messages by Defendant or its agents were not made for emergency purposes

                                             9
                       Hernandez v. Sonic Capital LLC, 20-CV-00348
                     FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 11 of 17 Page ID #:46




 1         or with the recipients’ prior express consent, within four years prior to the
 2         filing of this Complaint through the date of final approval.
 3         48.    Defendant and its employees or agents are excluded from the Class.
 4   Plaintiff does not know the number of members in the Class, but believes members
 5   number in the hundreds of thousands, if not more. Thus, this matter should be
 6   certified as a Class action to assist in the expeditious litigation of this matter.
 7         49.    Plaintiff and members of the Class were harmed by the acts of
 8   Defendant in at least the following ways: Defendant, either directly or through its
 9   agents, illegally contacted Plaintiff and members of the Class via their cellular
10   telephones by using unsolicited promotional text messages, thereby causing Plaintiff
11   and members of the Class to incur certain cellular telephone charges or reduce
12   cellular telephone time for which Plaintiff and members of the Class previously paid,
13   and invading the privacy of said Plaintiff and the members of the Class. Plaintiff and
14   the members of the Class were damaged thereby.
15         50.    This suit seeks only statutory damages and injunctive relief for on
16   behalf of the Class and it expressly is not intended to request any recovery for
17   personal injury and claims related thereto. Plaintiff reserves the right to expand the
18   Class definitions to seek recovery on behalf of additional persons as warranted as
19   facts are learned in further investigation and discovery.
20         51.    The joinder of the members of the Class are impractical and the
21   disposition of their claims in the Class action will provide substantial benefits both
22   to the parties and to the Court. The Class can be identified through Defendant’s
23   records or Defendant’s agents’ records.
24         52.    There is a well-defined community of interest in the questions of law
25   and fact involved affecting the parties to be represented. The questions of law and
26   fact to the Class predominate over questions which may affect individual members
27   of the Class, including the following:
28

                                            10
                       Hernandez v. Sonic Capital LLC, 20-CV-00348
                     FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 12 of 17 Page ID #:47




 1               a. Whether, within the four years prior to the filing of this Complaint
 2                  through the date of final approval, Defendant or its agents sent
 3                  promotional text messages without the recipients’ prior express consent
 4                  (other than a text message made for emergency purposes or made with
 5                  the prior express consent of the called party) to a Class member using
 6                  any automatic telephone dialing system, to any telephone number
 7                  assigned to a cellular telephone service;
 8               b. Whether the equipment Defendant, or its agents, used to send the text
 9                  messages in question was an automatic telephone dialing system as
10                  contemplated by the TCPA;
11               c. Whether Defendant, or its agents, systematically sent promotional text
12                  messages to persons who did not previously provide Defendant with
13                  their prior express consent to receive such text messages;
14               d. Whether Plaintiff and the Class were damaged thereby, and the extent
15                  of damages for such violation; and
16               e. Whether Defendant and its agents should be enjoined from engaging in
17                  such conduct in the future.
18         53.      As a person that received at least one unsolicited promotional text
19   message to her cellular telephone without prior express contest, Plaintiff is asserting
20   claims that are typical of the Class. Plaintiff will fairly and adequately represent and
21   protect the interests of the Class in that Plaintiff has no interest antagonistic to any
22   member of the Class.
23         54.      Plaintiff and the members of the Class have all suffered irreparable
24   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
25   action, the Class will continue to face the potential for irreparable harm. In addition,
26   these violations of law will be allowed to proceed without remedy and Defendant
27   will likely continue such illegal conduct. Because of the size of the individual Class
28

                                             11
                        Hernandez v. Sonic Capital LLC, 20-CV-00348
                      FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 13 of 17 Page ID #:48




 1   member’s claims, few, if any, members of the Class could afford to individually seek
 2   legal redress for the wrongs complained of herein.
 3         55.    A class action is a superior method for the fair and efficient adjudication
 4   of this controversy because joinder of all parties is impracticable. Class-wide
 5   damages are essential to induce Defendant to comply with federal law. The interest
 6   of members of the Class in individually controlling the prosecution of separate
 7   claims against Defendant is small because the maximum statutory damages in an
 8   individual action for violation of privacy are minimal, especially given the burden
 9   and expense of individual prosecution of the complex litigation necessitated by
10   Defendant’s actions. Thus, it would be virtually impossible for the individual
11   members of the Class to obtain effective relief from Defendant’s misconduct. Even
12   if members of the Class could sustain such individual litigation, it would still not be
13   preferable to a class action because individual litigation would increase the delay
14   and expense to all parties due to the complex legal and factual controversies
15   presented in this Complaint. By contrast, a class action presents far fewer
16   management difficulties and provides the benefits of single adjudication, economy
17   of scale, and comprehensive supervision by a single Court. Economies of time, effort
18   and expense will be fostered and uniformity of decisions ensured.
19         56.    Defendant has acted on grounds generally applicable to the Class,
20   thereby making appropriate final injunctive relief and corresponding declaratory
21   relief with respect to the Class as a whole.
22                                         COUNT 1
23                        NEGLIGENT VIOLATIONS OF THE TCPA
24                               47 U.S.C. §§ 227 ET SEQ.
25         57.    Plaintiff incorporates by reference all of the above paragraphs of this
26   Complaint as though fully stated herein.
27         58.    Defendant made unauthorized automated text message calls using an
28   automatic telephone dialing system or prerecorded voice to the cellular telephone
                                            12
                       Hernandez v. Sonic Capital LLC, 20-CV-00348
                     FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 14 of 17 Page ID #:49




 1   number of Plaintiff and the other members of the Class without their prior express
 2   written consent.
 3         59.    These text message calls were made en masse using equipment that,
 4   upon information and belief, had the capacity to store or produce telephone numbers
 5   to be called, using a random or sequential number generator, and to dial such
 6   numbers. By using such equipment, Defendant was able to send thousands of text
 7   messages simultaneously to thousands of consumers’ cellphones without human
 8   intervention. These text messages are analogous to a prerecorded voice made
 9   without the prior express consent of the Plaintiff.
10         60.    The foregoing acts and omissions of Defendant and its agents constitute
11   multiple negligent violations of the TCPA, including but not limited to each and
12   every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
13         61.    As a result of Defendant’s, and Defendant’s agents’, negligent
14   violations of 47 U.S.C. § 227 et seq., Plaintiff is entitled to an award of $500.00 in
15   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
16   227(b)(3)(B).
17         62.    Plaintiff is also entitled to and seek injunctive relief prohibiting such
18   conduct in the future.
19                                        COUNT 2
20                KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
21                                 47 U.S.C. §§ 227 ET SEQ.
22         63.    Plaintiff incorporates by reference paragraphs 1-62 of this Complaint
23   as though fully stated herein.
24         64.    Defendant made unauthorized automated text message calls using an
25   automatic telephone dialing system or prerecorded voice to the cellular telephone
26   number of Plaintiff and the other members of the Class without their prior express
27   written consent.
28

                                            13
                       Hernandez v. Sonic Capital LLC, 20-CV-00348
                     FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 15 of 17 Page ID #:50




 1          65.   These text message calls were made en masse using equipment that,
 2   upon information and belief, had the capacity to store or produce telephone numbers
 3   to be called, using a random or sequential number generator, and to dial such
 4   numbers. By using such equipment, Defendant was able to send thousands of text
 5   messages simultaneously to thousands of consumers’ cellphones without human
 6   intervention. These text messages are analogous to a prerecorded voice made
 7   without the prior express consent of the Plaintiff.
 8          66.   The foregoing acts and omissions of Defendant and their agents
 9   constitute multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above-cited provisions of 47 U.S.C. §§ 227 et
11   seq.
12          67.   As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227 et seq., Plaintiff and the Class are entitled to treble damages, as
14   provided by statute, up to $1,500.00, for each and every violation, pursuant to 47
15   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16          68.   Plaintiff and the Class are also entitled to and seek injunctive relief
17   prohibiting such conduct in the future.
18                                PRAYER FOR RELIEF
19   Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
20   Classes the following relief against Defendant:
21                FIRST COUNT FOR NEGLIGENT VIOLATION OF THE TCPA
22                                 47 U.S.C. §§ 227 ET SEQ.
23          69.   As a result of Defendant’s, and Defendant’s agents’, negligent
24   violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class
25   member $500.00 in statutory damages, for each and every violation, pursuant to 47
26   U.S.C. § 227(b)(3)(B).
27          70.   Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
28   prohibiting such conduct in the future.

                                           14
                      Hernandez v. Sonic Capital LLC, 20-CV-00348
                    FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 16 of 17 Page ID #:51




 1     SECOND COUNT FOR KNOWING AND/OR WILLFUL VIOLATION OF THE TCPA
 2                                47 U.S.C. §§ 227 ET SEQ.
 3         71.    As a result of Defendant’s, and Defendant’s agents’, willful and/or
 4   knowing violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks for herself and each
 5   Class member treble damages, as provided by statute, up to $1,500.00 for each and
 6   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7         72.    Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 8   conduct in the future.
 9                                           ***
10         73.    Any other relief the Court may deem reasonable, just and proper.
11                                     JURY DEMAND
12          Plaintiff hereby demands a trial by jury on all issues so triable.
13
14                            DOCUMENT PRESERVATION DEMAND
15         Plaintiff hereby demands that Defendant take affirmative steps to preserve all
16   text messages, recordings, data, emails, documents and all other tangible things that
17   relate to the allegations herein, Plaintiff or the putative class members, or the
18   sending of text messages, the events described herein, any third party associated
19   with any telephone call, campaign, account, sale or file associated with Plaintiff or
20   the account in question, and any account or number or symbol relating to any of
21   them. These materials are very likely relevant to the litigation of this claim. If
22   Defendant is aware of any third party that has possession, custody or control of any
23   such materials, Plaintiff demands that Defendant request that such third party also
24   take steps to preserve the materials, and notify the undersigned of the circumstances
25   immediately so that counsel may take appropriate action. This demand shall not
26   narrow the scope of any independent document preservation duties of Defendant.
27
28

                                           15
                      Hernandez v. Sonic Capital LLC, 20-CV-00348
                    FIRST AMENDED CLASS ACTION COMPLAINT
 Case 5:20-cv-00348-FMO-SHK Document 14 Filed 03/27/20 Page 17 of 17 Page ID #:52




 1   Dated: March 27, 2020            s/ Ronald A. Marron
                                      By: Ronald A. Marron
 2                                    LAW OFFICES OF RONALD A.
 3                                    MARRON
                                      RONALD A. MARRON
 4                                    ALEXIS M. WOOD
 5                                    KAS L. GALLUCCI
 6                                    651 Arroyo Drive
                                      San Diego, California 92103
 7                                    Telephone: (619) 696-9006
 8                                    Facsimile: (619) 564-6665
 9                                    Attorneys for Plaintiff
10                                    and the Proposed Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         16
                    Hernandez v. Sonic Capital LLC, 20-CV-00348
                  FIRST AMENDED CLASS ACTION COMPLAINT
